DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 7,  in the reply filed on 3/14/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the depolymerizing allows “the resin to flow with the resin being depolymerized”. The phrase is unclear. There is only one resin in claim 1, but claim 2 seems to be claiming that there is a resin that is flowing with another resin that is being depolymerized. If there are two resins, it should so be indicated in the claims; if there is only one resin, then the phrase “the resin to flow with the resin” is meaningless.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of OSAKA et al (US 2015/0043943) or vice-versa.

The polyester is chosen from polylactic acid, polybutylene succinate, and others ([0015]-[0023], [0088], claim 6) [reading on the claimed resin containing a carbonyl structure of claims 5]. 
The milling is performed using an opposite air-jet mill by means of two opposite nozzles fed with compressed air or any other suitable gas ([0064], [0065]) [reading on the claimed jetting of the product]. 
The particles are used in cosmetics, pharmaceuticals, etc. ([0001]).

OSAKA discloses (see entire document) a method to produce polyester particles [reading on the claimed particles], the method comprising contacting the polymer with a first compressive fluid to melt the polymer [as claimed] and jetting the melt with a second compressive fluid to obtain the particles [as claimed] (abstract, [0011]-[0013], [0022], [0024]), [0037], [0096], [0098], claims 1, 9, 10). 
The particles are used in cosmetics, medical products, etc. ([0121]).
OSAKA discloses that using compressive fluid advantageously reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can 
The first compressive fluid can be any fluid that can melt the polymer, preferably carbon dioxide [as per claim 6], as it can, advantageously, easily form a supercritical state, is nonflammable, and has high safety ([0081]-[0082]) [as per claims 1 and 6].
The second compressive fluid comprises nitrogen ([0014]) [as per claims 6], wherein OSAKA discloses that the compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles ([0014], [0015], [0083]).
OSAKA further discloses that the compressive fluid can be used together with an entrainer/cosolvent such as alcohol ([0084]).

LE fails to teach to contact the resin with compressive fluids. However:
In the same field of endeavor of making polyester particles by melting the polyester and milling/jetting the melted polyester into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have performed LE’s process of making the polyester particles using OSAKA’s compressive fluids and jetting since OSAKA discloses the benefits of using compressive fluids over solvents in that using compressive fluid advantageously reduces 

OSAKA fails to teach to first depolymerize the polyester resin. However:
In the same field of endeavor of making polyester particles by melting the polyester and milling/jetting the melted polyester into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have first depolymerized OSAKA’s polyester as taught by LE since LE discloses that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size ([0028]), and have thus arrived at the present claims with reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of OSAKA et al (US 2015/0043943) or vice-versa and further in view of Handbook of Thermoplastic Polyesters: Homopolymers, Copolymers, Blends, and Composites” (Fakirov, April 2002, pp. 1235-1239, hereinafter The Handbook of Thermoplastic Polyesters) or MANDOKI (US 4,605,762) or BHATIA (US 5,136,057).
LE’s and OSAKA’s disclosures are discussed above and are incorporated herein by reference.
LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization. For instance: 
The Handbook of Thermoplastic Polyesters discloses that depolymerization of polyesters can be accomplished by several methods such as hydrolysis, glycolysis or solvolysis, wherein water is used as the depolymerizing agent in hydrolysis (pages 1235-1239).
	MANDOKI discloses (see entire document) that polyesters can be depolymerized by hydrolysis by using water as the depolymerizing agent (abstract, 1:10-53).
BHATIA discloses (see entire document) recovering lactide from the hydrolytic depolymerization of polylactide (abstract, 1:5-25).
It would have been obvious to one of ordinary skill in the art to have replaced LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by The 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765